COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 MICHAEL KENNETH BARRON,                                           No. 08-18-00178-CR
                                                  §
                            APPELLANT,                               Appeal from the
                                                  §
 V.                                                             County Court at Law No. 1
                                                  §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                  §
                              APPELLEE.                            (TC# 20150C09163)
                                                  §

                                  MEMORANDUM OPINION

          Appellant, Michael Kenneth Barron, has filed a motion to dismiss his appeal pursuant to

Rule 42.2. This rule permits an appellate court to dismiss a criminal appeal on the appellant's

motion at any time before the court’s decision. TEX.R.APP.P. 42.2(a). Finding that Appellant's

motion complies with the requirements of Rule 42.2(a), we grant the motion and dismiss the

appeal.



January 11, 2019                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)